Title: To Thomas Jefferson from William Blount, 17 July 1791
From: Blount, William
To: Jefferson, Thomas


“Territory of the United States of America south of the River Ohio, W. Cobbs,” 17 July 1791. He received TJ’s letter of 12 March on 19 May and had already recommended that census be taken in every county of Territory on the last Saturday of July by the militia captains and had given the form as required by act of Congress except in that recommended by himself. In order to know whether there are 5,000 free white males of full age in the Territory, the second column lists free white males of 21 and upwards instead of 16 and upwards, while third column lists free white males under 21 instead of under 16. With the Indian claim by the treaty of 2 July with the Cherokees being extinguished, he has ordered a census to be taken in August in the land south of French Broad.—He received TJ’s of 26 March on 22 May. “Besides the three exceptions of private claims which have been stated to you against the General right of Congress to the whole land Ceded by North Carolina there are two others, that is the lands entered in the entry Offices of the Counties of Washington and Sullivan in this Territory.” Immediately on receiving TJ’s letter he ordered a return to be made of the lands entered in these offices and expects a report in a few days.—He has been unable to take the bearings of the mountains marking the eastern Territorial boundary because of his attendance at the Cherokee treaty, but this will be done during the present week and the information forwarded by the next conveyance.
